Citation Nr: 0639034	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous floaters, due to a June 1995 VA examination.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the right calf muscle.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1980 and from June 1983 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, in which the RO denied, inter alia, 
the veteran's claim for service connection for myopia and 
granted his claim for service connection for residuals of a 
right calf muscle injury, evaluating them as 10 percent 
disabling effective May 1, 1995 (the day after the date of 
the veteran's discharge from active service).  When he 
disagreed in April 1996 with the denial of his service 
connection claim for myopia, the veteran also filed a claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous floaters, due to a June 1995 VA examination.  The 
veteran perfected a timely appeal on his service connection 
claim for myopia in July 1996, at which time he also 
disagreed with the initial rating assigned to his service-
connected residuals of a right calf muscle injury.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2000, the RO denied the veteran's claim for an 
initial rating in excess of 10 percent for residuals of a 
right calf muscle injury and his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for vitreous floaters.  
On a VA Form 21-4138 submitted to the RO in March 2001, the 
veteran withdrew a number of other claims not relevant to 
this appeal.  He also disagreed with the denial of his claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous floaters.  The veteran perfected a timely appeal on 
his claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for vitreous floaters in August 2003.

In March 2005, the Board remanded the veteran's claims for 
service connection for myopia and for entitlement to 
compensation under 38 U.S.C.A. § 1151 for vitreous floaters 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  In its remand, 
the Board detailed the procedural history of the veteran's 
other claims and found that the first two claims listed on 
the cover page of this decision were the only issues then 
before the Board.  The Board also found that the veteran had 
disagreed with the 10 percent evaluation assigned to his 
service-connected residuals of a right calf muscle injury in 
July 1996 and remanded this claim for an initial rating in 
excess of 10 percent for residuals of a right calf muscle 
injury to the RO/AMC for the issuance of a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board may exercise jurisdiction over an issue only after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (2006); Roy v. Brown, 
5 Vet. App. 554 (1993).  Because the veteran subsequently 
perfected a timely appeal in April 2006 on the claim for an 
initial rating in excess of 10 percent for residuals of a 
right calf muscle injury, this issue also is now before the 
Board.  

The Board notes parenthetically that, in a January 2006 
rating decision, the RO essentially reopened the veteran's 
previously denied claim for service connection for a 
disability manifested by an irregular heartbeat and denied 
this claim on the merits.  Although the veteran disagreed 
with this decision in April 2006, prior to certification of 
this appeal to the Board in October 2006, the RO has not yet 
issued an SOC on this claim.  Accordingly, the Board expects 
that an SOC on the claim for service connection for a 
disability manifested by an irregular heartbeat will be 
issued to the veteran and his representative once his claims 
file is returned to the RO.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2006).


FINDINGS OF FACT

1.  The veteran was not treated for myopia during active 
service.

2.  The post-service medical evidence does not show a nexus 
between a current diagnosis of myopia and any incident of 
service.

3.  The preponderance of the competent medical evidence is 
against the claim that the veteran's vitreous floaters were 
the result of, or aggravated by, VA medical treatment, to 
include VA examination in June 1995.

4.  The veteran's service-connected residuals of a right calf 
injury include difficulty weight bearing, mild atrophy, 
decreased musculature and muscle definition, no tenderness, a 
normal range of motion, and no work limitations; there is no 
objective evidence of loss of deep fascia on palpation, 
muscle substances, or positive evidence of impairment 
following tests of strength and endurance when compared to 
the left calf.


CONCLUSIONS OF LAW

1.  Myopia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Compensation under 38 U.S.C.A. § 1151 for vitreous 
floaters, claimed as due to a June 1995 VA examination, is 
not warranted.  38 U.S.C.A. §§ 1151 (West 1991), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a right calf muscle injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.56, 4.73, Diagnostic Code 5311 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The latter 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).    

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in May 2001, February 2004, and June 2005 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  In these 
letters, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
these letters fulfill VA's duties to notify and assist the 
veteran.  The veteran has been notified of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was also informed to submit any evidence in his 
possession that pertains to the claims.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, both the original rating decision in August 1995 
that denied the veteran's claim for service connection for 
myopia and granted the veteran's claim for service connection 
for residuals of a right calf muscle injury and the June 2000 
rating decision that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for vitreous floaters were issued before 
enactment of the VCAA.  Accordingly, the RO could not have 
complied with Pelegrini II.  Moreover, the veteran's claim 
for service connection for myopia was readjudicated in a 
February 2006 statement of the case and his claims for an 
initial rating in excess of 10 percent for residuals of a 
right calf muscle injury and for compensation under 
38 U.S.C.A. § 1151 for vitreous floaters were readjudicated 
in a February 2006 supplemental statement of the case, after 
all of the VCAA notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  In addition, the 
veteran has been afforded an ongoing opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, while the May 2001, February 2004, and June 
2005 letters fail to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims for the disabilities on appeal, such failure 
is harmless because the preponderance of the evidence is 
against the veteran's claim for service connection for 
myopia, his claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for vitreous floaters, and his claim for 
an initial rating in excess of 10 percent for residuals of a 
right calf muscle injury.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records and post-service 
VA treatment records.  These records show no medical nexus 
between the veteran's myopia and active service.  The veteran 
received VA examination in June 2005 for the purpose of 
determining whether, as he claimed, there was VA fault in 
this case.  38 U.S.C.A. § 5103A(d).  This examination ruled 
out any VA fault in the veteran's development of vitreous 
floaters, including as a result of prior VA examination in 
June 1995.  The veteran also received VA examination in June 
2005 to determine the nature and severity of his service-
connected residuals of a right calf muscle injury.  As will 
be detailed below, this examination did not show that the 
veteran's service-connected residuals of a right calf muscle 
injury had worsened.  The Board concludes that the evidence 
currently of record is adequate to resolve this appeal.  
Under these circumstances, there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Service Connection for Myopia

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

At his first enlistment physical examination in July 1976, 
the veteran denied any history of eye trouble.  The in-
service examiner noted "no significant history."  Clinical 
evaluation of the veteran's eyes was normal.  The veteran's 
distant vision was 20/20 in both eyes.  His vision was 
unchanged on subsequent in-service eye examinations in May 
1979 and July 1980.

At his first discharge physical examination in July 1980, the 
veteran denied any history of eye trouble.  Clinical 
evaluation of the veteran's eyes was normal.  The veteran's 
distant vision was 20/40 in the right eye, corrected to 
20/20, and 20/25 in the left eye, corrected to 20/20.  

The veteran denied any history of eye trouble at his second 
pre-induction physical examination in January 1983.  He wore 
glasses.  Clinical evaluation of the veteran's eyes was 
normal.  His vision in both eyes was corrected to 20/20 (or 
normal).  

On optometry examination on December 4, 1984, the veteran's 
uncorrected distant vision was 20/50 in both eyes and his 
uncorrected near vision was 20/20 in both eyes.  The in-
service optometrist stated that the veteran had no 
significant ocular history.  The veteran's pupils were equal, 
round, regular, and reacted to light.  The impression was no 
significant symptoms.  

The veteran stated that his vision was "blurry" on a 
periodic physical examination in December 1984.  Clinical 
evaluation of the veteran's eyes was normal.  The veteran's 
distant vision was 20/50 in both eyes, corrected to 20/20.  
His near vision was 20/20.

The veteran denied any history of vision changes or double 
vision on a periodic annual physical examination in November 
1985.  Clinical evaluation of the veteran's eyes was normal.  
The veteran's distant vision was 20/70 in the right eye, 
corrected to 20/20, and 20/80 in the left eye, corrected to 
20/20.  His near vision was 20/20.  These results were 
unchanged on subsequent physical examination in February 
1988.

On optometry examination in April 1989, no significant 
symptoms were noted.  The veteran's pupils were equal, round, 
regular, and reacted to light.  The in-service examiner noted 
that there were no changes to the veteran's current 
eyeglasses prescription.  The diagnosis was myopia in each 
eye.

On optometry examination in October 1992, the veteran stated 
that he needed a routine check-up and a prescription for 
sunglasses.  He stated that his current eyeglasses 
prescription "might be too strong."  Objective examination 
showed that the veteran's pupils were equal, round, regular, 
and reacted to light and accommodation.  The assessment 
included myopia.

On optometry examination in November 1992, the veteran 
complained that his new eyeglasses prescription was slightly 
blurry when compared to his old eyeglasses prescription.  
Objective examination showed vision of 20/20 in both eyes.  
The assessment was adaptational difficulties to a new 
prescription.

The veteran denied any history of eye trouble on periodic 
physical examination in February 1993 and denied any other 
significant medical or surgical history since an examination 
in February 1988.  Clinical evaluation of the veteran's eyes 
was normal.  The veteran's distant vision was 20/100 in the 
right eye and 20/70 in the left eye, with vision in both eyes 
corrected to "within standards."  The veteran's near vision 
was 20/20 (or normal) in both eyes.  His field of vision was 
normal.

The veteran's DD-214 from his first period of active service 
shows that his military occupational specialty (MOS) was as a 
field medical service technician and as a basic laboratory 
technician.  The veteran's DD-214 from his second period of 
active service shows that his MOS was as a clinical nurse and 
medical services specialist in critical care.

When the veteran filed his service connection claim for 
myopia in May 1995, he claimed that his eyesight had been 
diminished by active service as a lab technician reading and 
interpreting laboratory results.

On VA eye examination in June 1995, the veteran stated that 
he had started wearing glasses in 1979, or 3 years after 
entering active service.  He stated that his first job in 
service was reading urinalysis test results "and he believes 
this contributed to the vision change."  He also stated that 
he "sees well" with glasses.  Visual acuity testing showed 
uncorrected and corrected near vision of 20/20 in both eyes 
and uncorrected far vision of 20/80 and corrected far vision 
of 20/20 in both eyes.  There was no diplopia and visual 
field deficit.  The diagnoses included myopia.

In a July 1995 statement, the veteran contended that, during 
service, he experienced deterioration in his eyesight as a 
result of duties that included reading and performing 
"quality control daily on approximately 130 urinalysis 5 
times a week for two-three years.  This irreparably damaged 
my eyesight to the point where it interferes with my current 
job occupation, registered nurse and adult nurse practitioner 
in crucial care and emergency room medicine."  In a January 
1997 statement, the veteran contended that, in 1978, he had 
reported "blurring eyesight related to repetitive eyestrain 
and glare" that occurred as a result of his "daily routine 
duties" of using a microscope.    

On VA eye examination in March 1997, the veteran complained 
that his eyesight had deteriorated and had become more myopic 
as a result of spending a lot of time looking through a 
microscope as a quality control technician during active 
service between 1977 and 1980.  Visual acuity testing showed 
near vision in the right eye of 20/20 uncorrected and 
corrected, far vision in the right eye of 20/70 uncorrected 
and 20/20 corrected, near vision in the left eye of 20/20 
uncorrected and corrected, and far vision in the left eye of 
20/70 uncorrected and 20/20 corrected.  There was no diplopia 
or visual field deficit.  Dilated retinal examination showed 
vitreous floaters but was otherwise normal.

On VA eye examination in July 1999, the veteran's uncorrected 
near vision in the both eyes was 20/20, uncorrected far 
vision in the both eyes was 20/80, and corrected near and far 
vision in both eyes was 20/20.  The diagnoses included 
myopia.

In a February 2004 statement, the veteran contended that his 
myopia had worsened due to multiple post-service eye 
examinations.  

On VA eye examination in July 2005, the veteran complained 
that his myopia had developed as a result of in-service work 
that he performed as a laboratory technician.  Visual acuity 
testing showed distance vision with no correction of 20/50 in 
both eyes, near vision with no correction of 20/20 in both 
eyes, distance vision with best correction of 20/20 in both 
eyes, and near vision with best correction of 20/20 in both 
eyes.  The veteran's pupils were reactive bilaterally with no 
defect, his visual fields were full, his corneas were clear, 
his irises were within normal limits, his lenses were clear 
bilaterally, his macula were clear, his blood vessels and 
periphery were normal, and there was no diplopia.  He 
declined dilation drops.  The VA examiner stated that the 
veteran's myopia did not cause any functional impairment to 
his vision.  Furthermore, this examiner stated that the 
veteran's myopia was not caused by or a result of the use of 
his eyes while on active duty nor to any dilation drops given 
during any eye examination.  The impressions included myopia.

A review of the veteran's treatment records from a Uniformed 
Services Hospital dated between October 1989 and September 
2005 shows no treatment for myopia.

The Board acknowledges that the veteran was diagnosed with 
myopia in April 1989 while on active service and has 
experienced myopia since his separation from active service.  
However, there is no competent medical evidence in the 
veteran's post-service treatment records relating myopia to 
any incident of service.  In fact, as the VA examiner stated 
in June 2005, the veteran's myopia was not caused by or a 
result of the use of his eyes on active service.  Nor is 
there any competent medical evidence in the veteran's post-
service records that his myopia was caused by the use of 
dilation drops during post-service eye examinations.  As 
noted above, a grant of service connection requires both a 
current diagnosis and a medical nexus between the current 
diagnosis and active service.  In June 2005, the VA examiner 
stated that there was no relationship between the veteran's 
myopia and the use of dilation drops during eye examinations 
and there was no functional impairment to the veteran's 
vision as a result of his myopia.  

Here, the only evidence in support of the veteran's claim 
that his myopia is related to service are his lay assertions.  
However, it is well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders.  Therefore, the 
veteran's opinion that his myopia is the result of active 
service is entitled to no probative value.  See Espiritu, 
supra.

Given the lack of post-service medical evidence suggesting a 
nexus between a current diagnosis of myopia and service, the 
Board finds that the preponderance of the evidence is against 
the service connection claim.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Entitlement to Compensation Under 38 U.S.C.A. § 1151 for 
Vitreous Floaters

Turning to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for vitreous floaters, 38 U.S.C.A. § 1151 
provided that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Prior to November 1991, 38 U.S.C.A. § 1151 was interpreted as 
requiring evidence of negligence or other fault on the part 
of VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to benefits.  See, 
for example, 38 C.F.R. § 3.358(c)(3) (1994).  The Veterans 
Court invalidated this interpretation of 38 U.S.C.A. § 1151 
and struck down 38 C.F.R. § 3.358(c)(3) in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).  VA subsequently amended 38 C.F.R. 
§ 3.358 to conform to the case law.  The amendment was 
effective on November 25, 1991, the date the Veterans Court 
issued its original decision in Gardner.  See 61 Fed. Reg. 
25,787 (May 23, 1996) (codified at 38 C.F.R. § 3.358(c)).

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997.  See VAOPGCPREC 40-97; 63 Fed. Reg. 31263 
(1998).  The veteran's claim for compensation under 38 
U.S.C.A. § 1151 for vitreous floaters, due to a June 1995 VA 
examination, was filed in April 1996.  The amended statute is 
less favorable to the veteran's claim because it requires a 
finding that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault by VA, in addition to a finding 
that VA treatment resulted in additional disability.  
Therefore, since the veteran's claim was filed prior to 
October 1997, see VAOPGCPREC 40-97, it must be adjudicated 
under the provisions of § 1151 as that law existed prior to 
the 1996 amendments.  See 38 C.F.R. § 3.358 (1995).

In determining whether an additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, it is necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental.  The mere fact that aggravation occurred 
will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c).

When he filed his § 1151 claim in April 1996, the veteran 
asserted that he had developed vitreous floaters following VA 
eye examination in June 1995.

The veteran's post-service VA treatment records show that he 
first complained of floaters that had lasted for 5 months on 
VA outpatient treatment in February 1996.  On VA outpatient 
treatment in July 1996, the veteran stated that he had seen 
"black floaters" mainly in his right eye since February 
1996.  Visual acuity testing showed that his vision was 20/20 
bilaterally.  As noted above, on VA eye examination in March 
1997, dilated retinal examination showed vitreous floaters.  
The examiner's impressions included vitreous floaters.  
Subsequent VA eye examination in July 1999 also resulted in a 
diagnosis of "floaters."

The competent medical evidence of record includes the VA 
examiner's June 2005 opinion that the veteran's vitreous 
floaters did not cause any functional impairment to his 
vision.  This VA examiner also concluded that the veteran's 
vitreous floaters were not caused by or a result of the use 
of his eyes while on active duty nor to any dilation drops 
given during any eye examination.  Finally, this VA examiner 
stated that vitreous floaters were "a normal age related 
change of the eye."

Against this June 2005 medical opinion, which conclusively 
ruled out any relationship between vitreous floaters and the 
veteran's post-service VA eye examination in June 1995, are 
the veteran's assertions that he developed vitreous floaters 
as a result of VA treatment.  However, as noted above, lay 
statements do not constitute competent medical evidence.  See 
Espiritu, supra.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for compensation under 
38 U.S.C.A. § 1151 for vitreous floaters, due to a June 1995 
VA examination.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See Gilbert and Ortiz, both supra.  

Higher Initial Rating for Residuals of a Right Calf Muscle 
Injury

The veteran denied any history of leg cramps at his first 
enlistment physical examination in July 1976.  He stated that 
he was in good health.  His lower extremities were clinically 
normal.

The veteran reported a history of leg cramps on periodic 
physical examination in May 1979.  His lower extremities were 
clinically normal.

The veteran reported a history of leg cramps on his first 
discharge physical examination in July 1980.  The in-service 
examiner stated that the examination was normal.  Clinical 
evaluation of the veteran's lower extremities was unchanged 
on subsequent physical examination in January 1983.

The veteran was completely clinically normal with no defects 
at periodic examinations in November 1985 and February 1988.  
He also was completely clinically normal on periodic physical 
examination in December 1984, except for a scar on the dorsal 
aspect of his right foot.  He denied any history of muscle 
pain or cramps in December 1984, although he reported such on 
subsequent physical examination in November 1985.    

On periodic physical examination in February 1993, the 
veteran denied any medical history of leg cramps.  The 
veteran's lower extremities were normal except for a 
bilateral "knee grind."  

The veteran was hospitalized at a Uniformed Services Hospital 
in March 1994 with complaints of right calf pain and pitting 
edema in the right lower leg.  The in-service examiner stated 
that the veteran's venogram had been negative.  The veteran 
continued to have localized edema of the right pretibial 
area.  He also experienced some burning discomfort in the 
upper thigh and groin following the venogram with some 
intermittent localized numbness in the medial right thigh.  
Objective examination showed localized pitting edema in the 
right pretibial area, no calf tenderness, no popliteal 
fullness or tenderness, and bilateral superficial spider 
varicosities.  The assessment was mild venous insufficiency 
with edema secondary to prolonged upright posture at work, 
and the examiner commented that he strongly doubted that 
there was any other serious underlying pathology.

A "Record of Inpatient Treatment" dated in March 1994 
indicates that the veteran was hospitalized for 1 day with 
diagnoses of right calf pain, probably muscle strain, mild 
venous insufficiency, and no evidence of deep venous 
thrombosis.  A right leg venogram was performed.  The cause 
of this injury was a probable muscle strain of unknown 
origin.

The veteran reported to an emergency room later in March 1994 
complaining of pain in the right calf superficially and 
stated that his pain "might be a reaction to the dye used in 
the venogram."  Objective examination showed continued 
swelling in the right ankle with quite obvious pitting edema 
at the mid-calf level and no evidence of cellulitis.  The 
impressions included right calf swelling.

On VA general medical examination in June 1995, the veteran 
complained of intermittent pain over the back of his calves 
occurring 2 to 3 times a week with a cramping pain that 
lasted several hours and calf cramping when running.  His 
history included an episode of right lower calf swelling, an 
in-service venogram that was negative for deep venous 
thrombosis, and a diagnosis of a muscle tear of the 
gastrocnemius muscle which he attributed to his 12-hour work 
schedule during service as a hospital nurse.  The diagnoses 
included status-post gastrocnemius muscle tear with 
intermittent pain at the tendon insertion.

In a July 1995 statement, the veteran contended that he had 
injured his right calf muscle during service while working as 
a hospital nurse.  The veteran asserted that he had been 
diagnosed with deep vein thrombosis and had been placed on a 
physical profile for 1 month during service.  In a January 
1997 statement, the veteran contended that he had been 
treated during service for deep venous thrombosis and had 
been placed on a physical profile for 2 months but was later 
ordered to continue working a 12-hour work schedule despite 
this profile.  He described his current residuals and 
requested an extraschedular evaluation.

On outpatient treatment at a Uniformed Services Hospital in 
October 2001, the veteran complained of muscle strain after 
attempting to stop a car from rolling down a hill.  He stated 
that his muscle pain had resolved.  He was weight-bearing on 
his injured right leg which he reported had an "achilles 
tendon strain."  Physical examination showed that there was 
no tenderness to palpation over the gastrocnemius or achilles 
tendon muscles.  The impression was gastrocnemius strain, now 
resolving.

On VA muscles examination in June 2005, the veteran 
complained of difficulty with complete weight bearing as a 
result of an in-service right calf injury and right calf 
swelling that occurred twice a year, lasted for several days, 
and interfered with running.  He stated that, while on active 
service, he developed a sudden rupture of the right calf 
muscle and that, although he was initially thought to have a 
deep vein thrombosis, he was eventually diagnosed with a torn 
gastrocnemius muscle.  He was able to walk approximately 5 
minutes maximum on level ground and lift 50 pounds, although 
these activities provoked some calf discomfort.  He was 
unable to climb ladders.  He stated that, in his current job, 
his calf "really does not limit him.  He is able to work 
full time although at the present time he is only working on-
call.  He works from 0-3 days a week.  He is not restricted 
in his work."  Twice a year, his right calf muscle "gives 
out" and this lasts for approximately 10 days where he will 
experience more severe pain.  He was unable to independently 
push his body weight up with his right foot and stand on his 
toes.  Physical examination showed that he walked with a 
normal gait and no assistive devices, an inability to walk on 
his toes or his heels, an ability to squat to a half squat, 
mild atrophy of the right calf, circumference of the right 
calf was 38.5 centimeters and circumference of the left calf 
was 40 centimeters, decreased musculature and decreased 
muscle definition of the right calf, an inability to push 
himself up on his toes on his right leg, no calf tenderness, 
and a normal range of motion in the ankles.  The VA examiner 
stated that, as to functional limitations, the veteran had 
normal muscle strength in dorsiflexion and plantar flexion of 
the foot but had weakness with activities such as attempting 
to push his body weight up with one foot or with toe walk or 
heel walk.  The assessment was right gastrocnemius tear.  

In an April 2006 statement, the veteran requested a higher 
initial rating of 20 percent for his service-connected 
residuals of a right calf muscle injury.

The Board observes that disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  See Fenderson, supra.  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  As illustrated by the applicable muscle 
group diagnostic codes, disabilities resulting from muscle 
injuries will be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d) (2006).

Objective findings of a slight muscle disability include a 
minimal scar with no evidence of fascial defect, atrophy, or 
impaired tonus and no impairment of function or metallic 
fragments retained in the muscle tissue.  38 C.F.R. § 
4.56(d)(1)(iii) (2006).  Objective findings of a moderate 
muscle disability include entrance and (if present) exit 
scars (small or linear) indicative of short track of missile 
through muscle tissue with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii) (2006).  Objective findings of a 
moderately severe muscle disability include entrance and (if 
present) exits scars indicative of track of missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side and with 
positive evidence (on testing) of impairment of strength and 
endurance upon comparison with the sound side.  38 C.F.R. § 
4.56(d)(3)(iii) (2006).

Objective findings of a severe muscle disability include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track with (upon palpation) loss 
of deep fascia or muscle substance or soft flabby muscles in 
the wound area, abnormal swelling and hardening of the 
muscles in contraction, and severe impairment of function 
upon testing of strength, endurance, or coordinated movements 
when compared with the corresponding muscles of the uninjured 
side. 38 C.F.R. § 4.56(d)(4)(iii) (2006).  If present, the 
following are also signs of severe muscle disability: x-ray 
evidence of minute multiple scattered foreign bodies 
indicative of intermuscular trauma and explosive effect of 
the missile; adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii) (2006).

Muscle Group XI includes the posterior and lateral crural 
muscles as well as the muscles of the calf.  The function of 
this particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5311 (2006). Evidence of slight 
impairment of Muscle Group XI will result in the assignment 
of a noncompensable evaluation under DC 5311.  A compensable 
rating of 10 percent under DC 5311 requires evidence of 
moderate impairment to Muscle Group XI.  The next higher 
evaluation of 20 percent requires evidence of moderately 
severe impairment to Muscle Group XI.  The maximum rating of 
30 percent available under DC 5311 requires evidence of 
severe impairment to Muscle Group XI.

Here, the veteran claims that a higher initial rating than 10 
percent is warranted for the service-connected residuals of a 
right calf muscle injury because these residuals resulted in 
moderately severe disability.  Alternatively, the veteran 
requests a higher initial evaluation on an extraschedular 
basis because his service-connected residuals of a right calf 
muscle injury have interfered with his employment.

The Board recognizes that the veteran continues to experience 
disability as a result of his service-connected residuals of 
a right calf muscle injury.  However, there is no objective 
medical evidence supporting the assignment of an initial 
rating in excess of 10 percent.  For example, in March 1994, 
while the veteran was still on active service, the assessment 
was mild venous insufficiency with edema secondary to 
prolonged upright posture at work.  The in-service examiner 
strongly doubted that there was any other serious underlying 
pathology, despite the veteran's continuing complaints of 
right calf muscle pain, and his venogram was negative.  The 
veteran was diagnosed with status-post gastrocnemius muscle 
tear in June 1995, within 1 year of his separation from 
service, but the VA examiner noted that his right calf muscle 
pain was only intermittent.  It appears that the veteran may 
have re-injured his gastrocnemius muscle in October 2001 
after trying to stop a car from rolling down a hill; at that 
time, a hospital physician stated that the veteran's 
gastrocnemius muscle strain was resolving.  Finally, on VA 
examination in June 2005, there was only mild atrophy of the 
gastrocnemius muscle, decreased musculature and decreased 
muscle definition of the right calf, an inability to push 
himself up on his toes on his right leg, no calf tenderness, 
and a normal range of motion in the right ankle.  The VA 
examiner concluded that the veteran had normal muscle 
strength in dorsiflexion and plantar flexion of the foot and 
weakness with certain activities.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher initial rating for the veteran's residuals 
of a right calf muscle injury.

With respect to the veteran's contention that he is entitled 
to a higher initial rating on an extraschedular basis, the 
Board finds that the veteran is not entitled to an extra-
schedular rating for his service-connected residuals of a 
right calf muscle injury under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Simply put, the evidence does not show that 
this disability has required frequent hospitalizations, 
resulted in incapacitating episodes, markedly interfered with 
his employment (i.e., beyond that contemplated by the 
assigned rating) or otherwise rendered impractical the 
application of the regular schedular standards at any time 
during the pendency of this appeal.  On VA muscles 
examination in June 2005, the veteran stated that, in his 
current job as a registered nurse, his right calf "really 
does not limit him.  He is able to work full time although at 
the present time he is only working on-call.  He works from 
0-3 days a week.  He is not restricted in his work."  
Consequently, a referral for consideration of an 
extraschedular rating for his service-connected residuals of 
a right calf muscle injury is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. at 227.

As the preponderance of the evidence is against the claim, 
the Board finds that an initial rating in excess of 10 
percent for residuals of a right calf muscle injury is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is no approximate balance of positive and negative 
evidence that otherwise warrants a favorable decision.  See 
Gilbert and Ortiz, both supra.  


ORDER

Entitlement to service connection for myopia is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vitreous floaters, due to a June 1995 VA examination, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the right calf muscle is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


